Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Westchester Capital Funds, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of Westchester Capital Funds for the period ended June 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of Westchester Capital Funds for the stated period. /s/ Michael T. Shannon Michael T. Shannon Co-President, Westchester Capital Funds /s/ Roy Behren Roy Behren Co-President and Treasurer, Westchester Capital Funds Dated:August 28, 2014 Dated:August 28, 2014 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by Westchester Capital Funds for purposes of Section 18 of the Securities Exchange Act of 1934.
